Name: Council Regulation (EEC) No 2793/92 of 21 September 1992 on urgent action for the supply of foodstuffs for the victims of the conflict in what was formerly Yugoslavia
 Type: Regulation
 Subject Matter: politics and public safety;  political geography;  cooperation policy;  agricultural activity;  international security
 Date Published: nan

 26. 9 . 92 Official Journal of the European Communities No L 282/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2793/92 of 21 September 1992 on urgent action for the supply of foodstuffs for the victims of the conflict in what was formerly Yugoslavia HAS ADOPTED THIS REGULATION : Article 1 An emergency measure is hereby adopted under the conditions laid down in this Regulation, for the free supply to the victims of the conflict in what was formerly Yugoslavia of certain foodstuffs to be determined, available as a result of intervention operations. In the case of specific requests for products not available from intervention, the products may be mobilized on the Community market. Foodstuffs purchased on the Community market by the partners of the Commission as emergency aid since 16 October 1991 shall form part of this emergency measure. Expenditure on this measure shall be limited to ECU 72,5 million entered in the general budget of the European Communities, taking into account the amount of ECU 35,0 million provided by Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agricultural products for the victims of the conflict in what was formerly Yugoslavia (2). THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 235 thereof, Having regard to the proposal of the Commission, Having regard to the Opinion of the European Parlia ­ ment ('), Whereas foodstuffs should be made available to the victims of the conflict in the former Yugoslavia in order to improve the food supply, taking account of the diver ­ sity of local situations, without however jeopardizing progress towards a system of supply based on market rules ; whereas the Community has agricultural products in storage as a result of intervention operations and, in view of the situation on the market, priority should be given, in carrying out the proposed action, to disposing of these products ; whereas, furthermore, provision should be made for mobilizing agricultural products on the Community market in response to specific requests ; whereas regularization of the agricultural markets may also be achieved by supplying such products in processed form ; Whereas the cost of food aid operations carried out in favour of the victims of the conflict in what was formerly Yugoslavia since 16 October 1991 should be, finally, charged to the appropriations of the European Agricul ­ tural Guidance and Guarantee Fund (EAGGF), Guarantee Section ; Whereas it is necessary to verify that the agricultural products supplied under this measure are used as intended ; Whereas, it is for the Commission to lay down detailed rules for the implementation of this measure ; Whereas the action proposed is essentially humanitarian in its aim and this Regulation should therefore also be based upon Article 235 of the Treaty, Article 2 1 . The products may be supplied unprocessed or in processed form . 2. This measure may also relate to foodstuffs obtained through a commercial exchange of products from inter ­ vention storage against foodstuffs belonging to the same group of products. (') Opinion delivered on 16 September 1992 (not yet published in the Official Journal). (2) OJ No L 214, 30. 7 . 1992, p. 8 . No L 282/2 Official Journal of the European Communities 26 . 9 . 92 2. The detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 (') or, as the case may be, in the correspond ­ ing articles of other Regulations on the common organ ­ ization of the market. 3 . The supply costs, including transport and, where applicable, processing shall be determined by invitation to tender or, on account of the urgency of the situation, by direct agreement procedure. 4. The costs shall be reimbursed to the operators concerned in respect of the supply of products for which proof is provided provided that the products have reached the delivery stage laid down. 5. Distribution costs shall be covered in accordance with the usual emergency aid procedures. 6. Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 1 . The Commission shall be responsible for executing the measure. Article 4 The Commission shall be responsible for supervising the delivery operations. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 September 1992. For the Council The President J. GUMMER (') OJ No L 181 , 1 . 7. 1992, p. 21 .